UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-QSB x Quarterly Report Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 For the quarterly period ended September 30, 2007 o Transition Report Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 For the transition period from to Commission file number 018958 GROEN BROTHERS AVIATION, INC. (Exact name of registrant as specified in its charter) Utah 87-0489865 State or other jurisdiction of Incorporation or organization I.R.S. Employer Identification No. 2640 W. California Avenue Salt Lake City, Utah 84104 Address of principal executive offices Zip Code Registrant's telephone number, including area code (801) 973-0177 Check whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes ýNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer or non-accelerated filer (as defined in Rule12b-2 of the Exchange Act). Large Accelerated Filer oAccelerated Filer oNon-accelerated Filer ý Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNoý Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date: Class Outstanding at November 16, 2007 Common Stock, No Par Value 155,742,655 Transitional Small Business Disclosure Format.YesoNoý GROEN BROTHERS AVIATION, INC. FORM 10-QSB TABLE OF CONTENTS PART I - FINANCIAL INFORMATION Item 1. Financial Statements Condensed Consolidated Balance Sheet, September 30, 2007 (unaudited) 2 Condensed Consolidated Statements of Operations for the Three Months ended September 30, 2007 and 2006 (unaudited) 3 Condensed Consolidated Statements of Cash Flows for the Three Months ended September 30, 2007 and 2006 (unaudited) 4 Notes to Condensed Consolidated Financial Statements 5 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 19 Item 3. Controls and Procedures 33 Part II - OTHER INFORMATION Item 1. Legal Proceedings 34 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 34 Item 3. Defaults Upon Senior Securities 34 Item 4. Submission of Matters to a Vote of Security Holders 35 Item 5. Other Information 35 Item 6. Exhibits 35 SIGNATURES 36 1 PART 1 – FINANCIAL INFORMATION Item 1.Financial Statements GROEN BROTHERS AVIATION, INC. Condensed Consolidated Balance Sheet (Unaudited) September 30, 2007 Assets Current assets: Cash $ 43,000 Accounts receivable 1,913,000 Related party accounts and notes receivable 55,000 Prepaid expenses 81,000 Inventories 559,000 Total current assets 2,651,000 Property and equipment, net 661,000 Total assets $ 3,312,000 Liabilities and Stockholders’ Deficit Current liabilities: Accounts payable $ 3,168,000 Accrued expenses 7,178,000 Deferred revenue 595,000 Short-term notes payable 570,000 Related party notes payable 16,853,000 Series B 15% cumulative redeemable non-voting preferred stock, no par value, 50,000,000 shares authorized, 60,975 shares issued and outstanding 60,975,000 Total current liabilities 89,339,000 Long-term liabilities: Accrued expenses 4,817,000 Deferred revenue 25,000 Long-term debt 108,000 Related party long-term debt 931,000 Dealer deposits 2,145,000 Total liabilities 97,365,000 Stockholders’ deficit: Series A convertible preferred stock, no par value, 50,000,000 shares authorized, 1,400,000 shares issue and outstanding 70,000 Common stock, no par value, 500,000,000 shares authorized, 154,970,681 shares issued and outstanding 32,231,000 Accumulated deficit (126,354,000 ) Total stockholders’ deficit (94,053,000 ) Total liabilities and stockholders’ deficit $ 3,312,000 See accompanying notes to condensed consolidated financial statements. 2 GROEN BROTHERS AVIATION, INC. Condensed Consolidated Statements of Operations (Unaudited) Three Months Ended September 30, 2007 2006 Revenues $ 2,024,000 $ 63,000 Costs and expenses: Cost of sales 2,158,000 272,000 Research and development 259,000 471,000 General and administrative expenses 828,000 761,000 Total costs and expenses 3,245,000 1,504,000 Loss from operations (1,221,000 ) (1,441,000 ) Other income (expense): Related party interest income 1,000 2,000 Interest and other income - 3,000 Gain on extinguishment of debt 1,000 26,000 Interest expense (1,007,000 ) (525,000 ) Series B preferred stock interest expense (2,204,000 ) (4,015,000 ) Total other income (expense) (3,209,000 ) (4,509,000 ) Loss before income taxes (4,430,000 ) (5,950,000 ) Income tax benefit - - Net loss $ (4,430,000 ) $ (5,950,000 ) Net loss per share – basic and diluted $ (0.03 ) $ (0.04 ) Weighted average number of common shares outstanding – basic and diluted 149,355,000 144,796,000 See accompanying notes to condensed consolidated financial statements. 3 GROEN BROTHERS AVIATION, INC. Condensed Consolidated Statements of Cash Flows (Unaudited) Three Months Ended September 30, 2007 2006 Cash flows from operating activities: Net loss $ (4,430,000 ) $ (5,950,000 ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization expense 52,000 46,000 Common stock issued for interest expense 69,000 101,000 Common stock issued for services - 9,000 Stock options and warrants issued for interest expense 80,000 37,000 Stock options issued for services 2,000 2,000 Stock-based compensation 195,000 237,000 Interest expense accrued on Series B preferred stock 2,204,000 4,015,000 Interest expense added to debt principal 4,000 - Gain on extinguishment of debt (1,000 ) (24,000 ) Interest income on related party notes receivable (1,000 ) (1,000 ) (Increase) decrease in: Accounts receivable (1,898,000 ) 1,212,000 Prepaid expenses (50,000 ) - Inventories (102,000 ) (975,000 ) Increase (decrease) in: Accounts payable (350,000 ) (293,000 ) Accrued expenses 851,000 489,000 Deferred revenue (39,000 ) 142,000 Net cash used in operating activities (3,414,000 ) (953,000 ) Cash flows from investing activities: Purchase of property and equipment (6,000 ) (31,000 ) Payments of related party notes receivable 1,000 2,000 Net cash used in investing activities (5,000 ) (29,000 ) Cash flows from financing activities: Proceeds from the issuance of debt 3,978,000 1,443,000 Repayment of debt (595,000 ) (671,000 ) Increase in bank overdraft - 118,000 Increase in bank overdraft line of credit - 49,000 Proceeds from the issuance of common stock and stock options 20,000 55,000 Payment of finders’ compensation on issuance of common stock (1,000 ) (5,000 ) Net cash provided by financing activities 3,402,000 989,000 Net decrease in cash (17,000 ) 7,000 Cash, beginning of period 60,000 4,000 Cash, end of period $ 43,000 $ 11,000 See accompanying notes to condensed consolidated financial statements. 4 GROEN BROTHERS AVIATION, INC. Notes to Condensed Consolidated Financial Statements Three Months Ended September 30, 2007 (Unaudited) Note 1:Organization and Basis of Presentation Organization and Consolidation The unaudited condensed consolidated financial statements include the accounts of Groen Brothers Aviation, Inc. (the “Company”) and its wholly owned subsidiary, Groen Brothers Aviation USA, Inc. (“GBA USA”), and include all adjustments (consisting of normal recurring items) which are, in the opinion of management, necessary to present fairly the financial position as of September 30, 2007, and the results of operations and cash flows for the three months ended September 30, 2007 and 2006.The results of operations for the three months ended September 30, 2007 are not necessarily indicative of the results to be expected for the full fiscal year ending June 30, 2008. Basis of Presentation and Going Concern Uncertainty The accompanying condensed consolidated financial statements have been prepared assuming that the Company will continue as a going concern.Because of recurring operating losses, the excess of current liabilities over current assets, the stockholders’ deficit, and negative cash flows from operations, there is substantial doubt about the Company’s ability to continue as a going concern. At September 30, 2007, the Company had total current liabilities of $89,339,000 and current assets of $2,651,000, resulting in a working capital deficiency of $86,688,000.Included in current liabilities and the working capital deficiency at September 30, 2007 is a $60,975,000 Series B Preferred Stock obligation.On May 10, 2007, the Company received the approval of the Series B Holders to extend the redemption date of the Series B Preferred Stock from May 1, 2007 to June 16, 2007, or such later date as agreed to in writing by at least 80% of the Series B Holders.Subsequently, the Series B Holders agreed in writing to an extension of the redemption date to November 30, 2007.In order to repay this obligation in full or in part when due, the Company will be required to raise significant capital from other sources.Alternatively, the Company will be required to negotiate another extension of the Series B Preferred Stock maturity date, as it has accomplished in the past.There is no assurance, however, that the Company will be successful in raising the capital required to repay the Series B Preferred Stock obligation or in obtaining a further extension of the Series B Preferred Stock redemption date beyond November 30, 2007. The Company’s continuation as a going concern is dependent on attaining profitable operations, obtaining additional outside financing and/or restructuring its debt obligations, including its Series B Preferred Stock.The Company has funded losses from operations primarily from the issuance of debt to related parties (current shareholders and lenders of the Company), the increase in accounts payable and accrued expenses, and the sale of the Company’s restricted common stock in private placement transactions, and will require additional funding from these sources to sustain its future operations.The Company anticipates that the issuance of debt and the sale of the Company’s restricted common stock will continue to fund operating losses in the short-term, or until revenues grow to the point where they are sufficient to cover operating costs and expenses. 5 GROEN BROTHERS AVIATION, INC. Notes to Condensed Consolidated Financial Statements Three Months Ended September 30, 2007 (Unaudited) The DARPA contract (see Note 3) has been a significant source of revenues and operating cash flow, with $6,686,000 of revenues recognized from inception of the contract through September 30, 2007.The Company believes that the remaining revenues from Phase One of the contract, as modified, currently estimated at approximately $3,764,000, will continue to be the largest source of revenues in the short term, and will have a positive impact on cash flows from operations.However, the Company has been required to add personnel, engage subcontractors, and make other significant purchases to meet its obligations under this contract, which has resulted in a negative profit margin realized on the DARPA contract and reduced cash flows from operations. Operating revenues from the DARPA contract, a commercial sub-contract, and from the sale of SparrowHawk kit gyroplanes, the Company’s primary source of operating revenues prior to the award of the DARPA contract and the sub-contract, are not currently sufficient, nor are they projected to be sufficient in the near future, to cover operating expenses.SparrowHawk kit sales will not be sufficient to cover related operating expenses for the following reasons: · To date, the Company has experienced a negative gross profit on sales because of the start-up and “learning curve” costs that are normally experienced in the introduction of a new product and due to lower than expected sales volume. · The Company projects that as the Company improves it manufacturing capabilities and increases its sales efforts the negative gross profit on sales will narrow in fiscal year 2008, although there is no assurance that the Company will be successful in reducing the negative gross margin. · Marketing and sales efforts continue, but the number of SparrowHawk kits sold is below expectations, due in part to lack of funding to finalize product development and to pay for increased sales and marketing efforts. The Company will continue to explore what it expects to be larger, untapped markets for fully assembled small gyroplane aircraft, including law enforcement agencies both in the United States and overseas for use as a surveillance aircraft.The Company believes the margins on these completed aircraft will be substantially higher than on kit gyroplanes, although there is no assurance that higher margins will be realized.However, through the date of this filing, no sales of fully assembled SparrowHawk gyroplane aircraft to law enforcement agencies have occurred. The Company does not expect revenues from the sale of Hawk 4 or Hawk 5 gyroplanes will be realized until the Company completes the Federal Aviation Administration (“FAA”) or equivalent international certification of the aircraft.Currently, the Company estimates that approximately $40 million and a two to three year period will be required to complete the certification.The Company is in discussions with parties that have expressed interest in funding the completion of the certification and commencing the production of the Hawk 4 or Hawk 5 gyroplanes.On December 14, 2006, the Company announced the government of Aragón, Spain signed a Memorandum of Understanding with the Company to form a joint venture to complete FAA certification, production and delivery of the Company’s Hawk 5 gyroplane.Due diligence procedures and discussions relating to the potential joint venture, and discussions with other parties are ongoing, but the Company is not in a position to conclude how likely a favorable outcome to these opportunities is.In addition, with the announcement of such a funding source, the Company believes prospects will improve to raise equity capital from other sources to fund operations and meet debt obligations.Because of ongoing research and development efforts and the projected costs of certification, the Company does not project that it will have net income or positive cash flows from Hawk 4 or Hawk 5 operations until FAA certification is obtained and sales of these gyroplanes reach planned levels. 6 GROEN BROTHERS AVIATION, INC. Notes to Condensed Consolidated Financial Statements Three Months Ended September 30, 2007 (Unaudited) The Company continues to incur research and development expenditures related to potential applications of the Company’s technology to vertical take-off and landing military aircraft, runway independent short-haul airliners and other aircraft. As a result, the Company anticipates that operating costs of personnel, facilities, research and development and sales and marketing will increase from levels reported for fiscal year 2007 and for the first quarter of fiscal year 2008. There can be no guarantee or assurance that the Company will be successful in its ability to generate income from operations or from the DARPA contract, or to raise capital at favorable rates or at all.The consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. Note 2:DARPA Contract The Company announced on November 7, 2005 that the US Defense Advanced Research Projects Agency (“DARPA”) had selected the Company to lead a team to design a proof of concept high speed, long range, vertical takeoff and landing (“VTOL”) aircraft.This modern rotorcraft, named the “Heliplane” by DARPA, is an intended demonstration vehicle for future gyrodynes to be used in combat search and rescue roles.On September 19, 2007, the DARPA contract was modified, increasing the contract award for Phase One from $6.4 million to $10.4 million, and extending the term of Phase One from fifteen to twenty-three months.Phase One of this potential multi year four phase program consists of the development of the preliminary design and performance of key technology demonstrations.Substantial portions of Phase One payments are paid by the Company to subcontractors and consultants hired by the Company.Payments under this contract are conditional upon the Company attaining several milestone objectives during the course of Phase One of the contract.Contracts for subsequent phases are conditional on completion of Phase One and successor phases. The Company recognizes revenue on this contract as each defined milestone is completed and the requisite meetings are held and technical data submitted and accepted by DARPA.At that time, DARPA will instruct the Company to submit an invoice for payment for the respective milestone at the amounts specified in the contract.Because the Company is currently experiencing a negative profit margin on the DARPA contract; all contract-related costs and expenses are expensed as incurred.Through September 30, 2007, the Company completed the first four milestones and substantially all the fifth milestone of Phase One of the DARPA contract, and recognized revenues totaling $6,686,000, of which $1,896,000 was included in accounts receivable at September 30, 2007. Note 3:Loss Per Common Share The computation of basic net loss per common share is computed using the weighted average number of common shares outstanding during each period.The computation of diluted net loss per common share is based on the weighted average number of shares outstanding during the period plus common stock equivalents which would arise from the exercise of stock options and warrants outstanding using the treasury stock method and the average market price per share during the period, as well as common shares issuable upon the conversion of debt to common stock.Common stock equivalents were not included in the diluted loss per share calculation because the effect would have been anti-dilutive. 7 GROEN BROTHERS AVIATION, INC. Notes to Condensed Consolidated Financial Statements Three Months Ended September 30, 2007 (Unaudited) The calculation of the weighted average number of common shares outstanding excludes common shares that have been issued as collateral for certain notes payable to related parties.These collateral shares are restricted and bear a legend prohibiting the holder from selling or transferring the shares at any time.The Company has assigned no value to these shares, and the terms of the notes payable require the holder of the collateral shares to return the shares to the Company when the applicable note and accrued interest are paid in full.At September 30, 2007, the Company had issued 5,350,000 shares of common stock as collateral. Note 4:Reclassifications Certain amounts in the financial statements for the three months and nine months ended March 31, 2006 have been reclassified to conform to the current period presentation. Note 5:Stock Based Compensation The Company accounts for stock-based compensation in accordance with Statement of Financial Accounting Standards (“SFAS”) No. 123(R), Share Based Payments.Under the fair value recognition provisions of this statement, stock-based compensation cost is measured at the grant date based on the value of the award granted using the Black-Scholes option pricing model, and recognized over the period in which the award vests.The stock-based compensation expense for the three-month periods ended September 30, 2007 and 2006 has been allocated to the various categories of operating costs and expenses in a manner similar to the allocation of payroll expense as follows: Three Months Ended September 30, 2007 2006 Cost of sales $ 28,000 $ 36,000 Research and development 111,000 138,000 General and administrative 56,000 63,000 Total stock-based compensation expense realized and increase in net loss $ 195,000 $ 237,000 There was no stock compensation expense capitalized during the three months ended September 30, 2007 and 2006. During the three months ended September 30 2007, options to purchase 4,475,000 shares of the Company’s common stock were issued to the Company’s employees, with exercise prices ranging from $0.14 to $0.17 per share, the closing market price on the date of grant, and options and warrants to purchase 1,329,000 shares of the Company’s common stock were issued to lenders and purchasers of the Company’s common stock, with exercise prices ranging from $0.16 to $0.20 per share.The following table summarizes the stock option and warrant activity during the three months ended September 30, 2007: 8 GROEN BROTHERS AVIATION, INC. Notes to Condensed Consolidated Financial Statements Three Months Ended September 30, 2007 (Unaudited) Options and Warrants Weighted Average Exercise Price Weighted Average Remaining Contract Term Aggregate Intrinsic Value Outstanding at June 30, 2007 87,160,372 $ 0.33 Granted 5,804,000 0.14 Exercised - - Cancelled (390,000 ) 0.19 Expired (7,057,000 ) 0.61 Outstanding at September, 2007 85,517,372 0.29 2.70 $ 150,000 Options vested and exercisable at September 30, 2007 61,751,536 0.31 1.73 $ 88,000 The aggregate intrinsic value in the preceding table represents the total pretax intrinsic value, based on the Company’s closing stock price of $0.16 as of September 30, 2007, which would have been received by the holders of in-the-money options had the option holders exercised their options as of that date. As of September 30, 2007, the total future compensation cost related to non-vested stock-options not yet recognized in the condensed consolidated statements of operations was $2,084,000, and the weighted average period over which these awards are expected to be recognized was 2.02 years. Note 6:Recent Accounting Pronouncements The FASB has issued Financial Interpretation No. 48, Accounting for Uncertainty in Income Taxes – An Interpretation of FASB Statement No. 109 (FIN 48).FIN 48 clarifies the accounting for uncertainty in income taxes recognized in an enterprise’s financial statements in accordance with FASB Statement No. 109, Accounting for Income Taxes.FIN 48 also prescribes a recognition threshold and measurement standard for the financial statement recognition and measurement of a tax position taken or expected to be taken in a tax return.In addition, FIN 48 provides guidance on derecognition, classification, interest and penalties, accounting in interim periods, disclosure and transition.The provisions of FIN 48 are to be applied to all tax positions upon initial adoption of this standard.Only tax positions that meet the more-likely-than-not recognition threshold at the effective date may be recognized or continue to be recognized upon adoption of FIN 48.The cumulative effect of applying the provisions of FIN 48 should be reported as an adjustment to the opening balance of retained earnings (or other appropriate components of equity) for the fiscal year of adoption.The Company adopted the provisions of FIN 48 on July 1, 2007, with no impact on its consolidated financial statements. In February 2007, the FASB issued SFAS No. 159, The Fair Value Option for Financial Assets and Financial Liabilities – Including an Amendment of FASB Statement No. 115. This statement permits entities to choose to measure many financial instruments and certain other items at fair value.Most of the provisions of SFAS No. 159 apply only to entities that elect the fair value option.However, the amendment to SFAS No. 115 Accounting for Certain Investments in Debt and Equity Securities applies to all entities with available-for-sale and trading securities.SFAS No. 159 is effective as of the beginning of an entity’s first fiscal year that begins after November 15, 2007.Early adoption is permitted as of the beginning of a fiscal year that begins on or before November 15, 2007, provided the entity also elects to apply the provision of SFAS No. 157, Fair Value Measurements.The adoption of this statement is not expected to have a material effect on the Company's financial statements. 9 GROEN BROTHERS AVIATION, INC. Notes to Condensed Consolidated Financial Statements Three Months Ended September 30, 2007 (Unaudited) The FASB has issued SFAS Statement No. 158, Employers’ Accounting for Defined Benefit Pension and Other Postretirement Plans.This new standard will require employers to fully recognize the obligations associated with single-employer defined benefit pension, retiree healthcare and other postretirement plans in their financial statements.The Company adopted SFAS No. 158 on June 30, 2007, and with no material impact on its consolidated financial statements since the Company currently does not sponsor the defined benefit pension or postretirement plans within the scope of the standard. In September 2006, the FASB issued SFAS No. 157, Fair Value Measurements.SFAS No. 157 defines fair value, establishes a framework for measuring fair value, and requires enhanced disclosures about fair value measurements.SFAS No. 157 requires companies to disclose the fair value of their financial instruments according to a fair value hierarchy as defined in the standard.Additionally, companies are required to provide enhanced disclosure regarding financial instruments in one of the categories, including a reconciliation of the beginning and ending balances separately for each major category of assets and liabilities.SFAS No. 157 is effective for financial statements issued for fiscal years beginning after November 15, 2007, and interim periods within those fiscal years. The Company believes that the adoption of SFAS No. 157 will not have a material impact on its consolidated financial statements. In March 2006, the FASB issued SFAS No. 156, Accounting for Servicing of Financial Assets, to simplify accounting for separately recognized servicing assets and servicing liabilities.SFAS No. 156 amends SFAS No. 140,
